EDMONDS, J.,
dissenting.
The majority holds that the trial court did not take into account the statutory factors about defendant’s ability to pay restitution. I disagree, because that is not the issue raised by defendant in the trial court.
Defendant was placed on probation for five years. As *349a condition, he was to pay a fine of $500 and restitution of $7,100. He never asserted that he was unable to pay restitution. His counsel suggested that “[p]erhaps the court would prefer to have him start on restitution [rather] than to first pay the fine.” The context of that statement is that defendant was unable to make substantial payments on both restitution and a fine at the same time, not that he would be unable to pay restitution, once the fine was paid. Defendant’s failure to object specifically in the trial court as to his ability to pay is fatal to his argument that the trial court erred in that regard. See ORS 137.106(3); State v. Carpenter, 101 Or App 489, 791 P2d 145, rev den 310 Or 393 (1990).
Defendant also argues that there is no evidence that he caused any damage by his manufacture of methamphetamine to a house in which he was residing with permission from the tenant. He asserts that he did not participate in that activity and that there was insufficient evidence that the house was damaged. The record is to the contrary. I would affirm.